—In an action for the return of a down payment on a real estate contract, the defendants appeal from an order of the Supreme Court, Suffolk County (Molia, J.), entered May 24, 2002, which granted the plaintiffs motion *379for summary judgment and directed the return of the plaintiffs down payment.
Ordered that the order is affirmed, with costs.
When a contract’s language is unambiguous, a court will enforce its plain meaning rather than rewrite the agreement (see Laba v Carey, 29 NY2d 302, 308 [1971]). Contrary to the defendants’ contentions, the Supreme Court properly granted the plaintiffs motion for summary judgment. The defendants’ failure to provide documentation to remove a cloud on title arising from a neighbor’s encroachment constituted a breach of contract entitling the plaintiff to the return of her down payment (see Goldsmith v Layton, 300 AD2d 353 [2002]; W.W.W. Assoc. v Giancontieri, 77 NY2d 157 [1990]). Santucci, J.P., Smith, H. Miller and Adams, JJ., concur.